Citation Nr: 1748407	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  11-15 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether VA was correct to reduce benefits from October 1, 2011 based on countable income.

2.  Entitlement to an effective date earlier than March 15, 2010, for the grant of a non-service-connected pension.

3.  Entitlement to an effective date earlier than March 15, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating for PTSD effective May 24, 2005.

5.  Entitlement to a rating in excess of 50 percent for PTSD beginning March 15, 2010 and in excess of 30 percent beginning December 1, 2011.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Brian Hill, Attorney


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from September 1966 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010, April 2011, September 2011, and April 2014 decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Saint Paul, Minnesota and Waco, Texas (jurisdiction is currently with the RO in Waco, Texas).  

The Veteran filed timely notices of disagreement (NODs) in August 2010, December 2010, April 2011, October 2011, November 2011, and May 2014.  Statements of the case (SOCs) were issued in June 2011, August 2014, and October 2014.  The Veteran perfected timely substantive appeals in June 2011, October 2014, and December 2014.  A supplemental SOC was issued on the matter of countable income in April 2015.

The Veteran initially requested a hearing before the Board in conjunction with his substantive appeals.  However, in August 2017, the Veteran's representative submitted a written request to withdraw the request for a Board hearing.  Therefore, the Board considers the hearing request cancelled, and will adjudicate the claim based upon the evidence of record.  See 38 C.F.R. § 20.704 (2016).  The August 2017 correspondence also indicated the Veteran's desire to withdraw the appeal on the issue of countable income.
In light of the decision herein to grant an earlier effective date of May 24, 2005 for service-connected PTSD and restore a 50 percent rating for the period beginning December 1, 2011, the issues on appeal have been re-stated on the title page.

The Board notes that additional evidence relevant to the issue of entitlement to an increased rating for PTSD, including VA treatment records submitted by the Veteran, has been uploaded to the electronic file since the previous adjudication of the issue by the RO.  Nevertheless, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests agency of original jurisdiction (AOJ) consideration.  In the instant case, the Veteran's substantive appeal on the issue of an increased rating for PTSD was received in December 2014 and AOJ consideration of this evidence has not been explicitly requested.  Thus, a waiver of this additional evidence is not necessary and the Board may properly consider all additional evidence submitted. 

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In written correspondence dated August 2017, prior to the promulgation of a decision in the appeal, the Board received notification that the Veteran desired to withdraw his pending appeal on the issue of countable income.

2.  An unappealed April 2005 rating decision denied entitlement to a non-service-connected pension; clear and unmistakable error (CUE) in that decision is not alleged.

3.  After the April 2005 rating decision, the first communication from the Veteran evidencing an intent to reopen a claim of entitlement to a non-service-connected pension was received on March 15, 2010.

4.  An unappealed June 1999 rating decision denied service connection for PTSD; clear and unmistakable error (CUE) in that decision is not alleged.

5.  After the June 1999 rating decision, the first communication from the Veteran evidencing an intent to reopen a claim of service connection for PTSD was received on May 24, 2005.

6.  For the period of March 15, 2010 to July 7, 2014, the Veteran's PTSD manifested by clinical signs and symptoms including infrequent nightmares, intrusive memories, irritability, depressed mood, anxiety, suspiciousness, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, obsessional rituals which interfere with routine activities, spatial disorientation, isolation, and anger; his symptoms during this period more nearly approximate the degree of occupational and social impairment contemplated by a 70 percent schedular rating, but no higher.
 
7.  For the period beginning July 8, 2014, the Veteran's PTSD manifested by clinical signs and symptoms including hospitalization for suicidal thoughts, intermittent inability to perform activities of daily living, nightmares, intrusive memories, irritability, depressed mood, anxiety, suspiciousness, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, isolation, and anger; his symptoms during this period more nearly approximate the degree of occupational and social impairment contemplated by a 100 percent schedular rating.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for an effective date prior to March 15, 2010, for the award of non-service-connected pension have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.155, 3.159, 3.400 (2016).

3.  The criteria for an effective date of May 24, 2005 for service-connected PTSD are met. 38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.155, 3.159, 3.400 (2016).

4.  The criteria are met for a rating of 70 percent, but not higher, for PTSD during the period of March 15, 2010 to July 7, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).

5.  The criteria are met for a rating of 100 percent for PTSD for the period beginning July 8, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of appeal for the issue of countable income

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In August 2017, the Veteran's representative submitted written argument on the issues on appeal in which he indicated the Veteran's desire to withdraw his pending appeal before the Board on the issue of countable income. This letter is clear and unambiguous - "He is withdrawing the issue of countable income which was certified to the Board in the SOC dated August 18, 2014." 

There remain no allegations of errors of fact or law on the issue of countable income for appellate consideration at this time. Accordingly, the Board does not have jurisdiction to review the appeal on this issue and it is dismissed.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Letters sent to the Veteran, including those dated May 2010 and March 2011, provided him with compliant notice.  With regard to the appeal for the earlier effective date and increased rating claims, the Board finds that additional notice addressing such appeals is not necessary.  Effective date and increased rating claims are generally considered to be "downstream" issues from the original grant of service connection if appealed from that initial grant of service connection.  Furthermore, neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 
 
As for VA's duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained, to the extent possible.  The relevant evidence of record includes the Veteran's service treatment and personnel records, post-service VA and private treatment records, and personal statements from the Veteran in support of his claims.  The Board notes the evidence reflects Social Security Administration (SSA) income beginning in 2011, when the Veteran reached the age of 62.  Therefore, the Board finds that a remand to obtain SSA records is not required for the issues adjudicated herein.  Such a remand would serve no useful purpose and would only delay adjudication of the Veteran's claims.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

III.  Earlier effective dates

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

Legal criteria

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Prior to March 24, 2015, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.151 (2016).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  Such an informal claim must identify the benefit sought.  Id.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r) (2016). 

 VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. 
 § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Entitlement to an effective date prior to March 15, 2010 for non-service-connected pension

The Board finds that an effective date prior to March 15, 2010 is not warranted for the grant of entitlement to a non-service-connected pension.  

An April 2005 rating decision (with notice of appellate rights attached) denied entitlement to a non-service-connected pension.  In correspondence received May 24, 2005, the Veteran referenced the April 2005 decision concerning the pension, but closed the letter stating, "You may construe this letter as an appeal on the...tooth claim...and a futher review of PTSD..."  Thus, the Veteran did not appeal the denial of the pension or submit new and material evidence within one year of that decision.  Therefore, the April 2005 rating decision is final in regard to the non-service-connected pension and not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  As CUE in the April 2005 rating decision has not been alleged, that rating decision serves as a legal bar to an effective date prior to the date of the decision.

The Board has reviewed the record closely to ascertain whether, after the April 2005 rating decision, and prior to March 15, 2010, there was any communication from the Veteran expressing an intent to reopen his claim and seek entitlement to a non-service-connected pension.  A close review of the record found that there was not; the earliest recorded expression of intent by the Veteran to seek entitlement to a non-service-connected pension is the VA 21-526 (Veterans Application for Compensation or Pension) received on March 15, 2010.

Under governing law, generally (with exceptions none of which are here applicable) the effective date of an award based on a reopened claim following a prior final denial of the claim cannot be earlier than the date of receipt of the claim to reopen.  In this case, the date of the receipt of the claim to reopen is March 15, 2010, and the Veteran's award of a non-service-connected pension was made effective from that date.  There is no statutory authority that would allow VA to grant the Veteran an effective date earlier than March 15, 2010, for the award under the circumstances in this case.  Significantly, neither the Veteran nor his attorney has provided any argument for the Board to consider as to why he should be granted an earlier effective date in this matter.

Based upon the foregoing, the instant claim for an earlier effective date has no legal merit.  Accordingly, as a matter of law, the appeal seeking an effective date earlier than March 15, 2010, for the grant of a non-service-connected pension must be denied.  Sabonis, 6 Vet. App. 426.

Entitlement to an effective date earlier than March 15, 2010, for PTSD

The Board finds that an effective date of May 24, 2005 is warranted for the grant of entitlement to service connection for PTSD.

A June 1999 rating decision denied entitlement to service connection for PTSD.  The Veteran did not appeal the denial or submit new and material evidence within one year of that decision.  Therefore, the June 1999 rating decision is final in regard to the denial of service connection for PTSD and not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. 
§§ 5109A, 7105; see Rudd, 20 Vet. App. 296.  As CUE in the June 1999 rating decision has not been alleged, that rating decision serves as a legal bar to an effective date prior to the date of the decision.

In correspondence received May 24, 2005, the Veteran referenced the April 2005 rating decision concerning denial of entitlement to a non-service-connected pension, but also included a paragraph addressing his PTSD.  He stated that the "claim needs to be revisited and reviewed."  He further stated that, "You may construe this letter as an appeal...and a futher review of PTSD as an issue..."  The RO sent a VCAA letter in July 2005 stating that they were working on his previously-denied claim for entitlement to service connection for PTSD.  

Thereafter, a January 2006 rating decision denied the PTSD claim on the grounds that a confirmed diagnosis of PTSD was not shown.  The Veteran informed the RO in September 2006 that he had met with a VA psychiatrist.  Another VCAA letter was sent in September 2006 indicating that the RO was continuing the work on the PTSD claim.  In November 2006, the Veteran failed to report for a VA examination in conjunction with his claim.  The Veteran requested to be rescheduled in a contact note dated November 27, 2006.

In a January 2007 rating decision, the RO conceded the Veteran's stressors, but found no new and material evidence upon which to re-open the claim for PTSD.  VA treatment records were reviewed; they reflected mental health treatment but did not contain a PTSD diagnosis.  Later in January 2007, the Veteran sent a written request that his file be transferred to his new location so that he could continue his claim.  In February 2007, he submitted a statement in which he described his mental health treatment from various providers and requested to be scheduled for a physical evaluation.  He also informed the RO that he had been evaluated by the Colorado Department of Social Services Disability Determination office.  The Veteran asserted that his VA psychiatrist had stated his PTSD was related to severe trauma experienced in boot camp.

Subsequently, in March 2007, the RO sent a notification letter to the Veteran advising him that his NOD was not accepted because it did not state the specific issues with which he disagreed.  The next communication received from the Veteran was in September 2007, at which time he requested an appointment with a decision review officer to discuss the previous denials of his claims.  

Thereafter, a July 2010 rating decision granted entitlement to service connection for PTSD, evaluated as 50 percent disabling effective March 15, 2010, the date of the Veteran's VA 21-526.  In August 2010, the Veteran submitted a NOD contesting the effective date for the grant of service connection for PTSD.

Prior to March 24, 2015, VA recognized formal and informal claims.  [Effective March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; claims are now required to be submitted on a specific claim form, prescribed by the Secretary, and available online or at the local RO.]  The Board has considered whether any evidence of record prior to March 15, 2010, could serve as an informal claim, in order to entitle the Veteran to earlier effective dates.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.  

After thorough review of the record, the Board finds that the Veteran is entitled to an earlier effective date of May 24, 2005, based on an informal claim to reopen the claim of entitlement to service connection for PTSD.  

The Veteran's September 2006 statement constituted new and material evidence received within a year of the January 2006 rating decision, and therefore, is considered as having been filed with the prior claim (see 38 C.F.R. § 3.156 (b)) and required a determination directly responsive to the new submission, which was satisfied by the January 2007 rating decision.  Subsequently, the Board acknowledges the argument of the Veteran's representative that the January 2007 rating decision did not mention the records of Dr. W., the VA psychiatrist.  However, the evidence considered by the RO in reaching that decision included VA Medical Center (VAMC) Denver treatment records for the period of November 3, 2005 through November 1, 2006.  This included the mental health intake conducted in July 2006 at the VAMC Denver and the August 2006 addendum reviewed by Dr. W., reflecting a diagnosis of alcohol dependence (in remission) and military sexual trauma, but not PTSD.  Thus, while not mentioning Dr. W. by name, the January 2007 rating decision was based upon consideration of this treatment. 

However, the Board finds that the February 2007 letter from the Veteran identified potentially relevant medical evidence from the Colorado Department of Social Services Disability Determination office.  Under 38 U.S.C.A. § 3.156(b), this required VA to make a decision concerning whether those records constituted new and material evidence.  Because that decision was not made, the claim remained pending.  See Beraud v. McDonald, 766 F.3d 1402, 1407 (2014).

Given the foregoing, the RO should have readjudicated the claim subsequent to the January 2007 rating decision, but did not.  Therefore, the rating decision did not become final, and the May 2005 request to re-open the claim of entitlement to service-connection for PTSD remained pending.  As noted, the Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)).  Therefore, because the RO received the Veteran's statement indicating his intent to reopen his PTSD claim on May 24, 2005, and while the Veteran did not have a PTSD diagnosis linked to his in-service stressors until the June 2010 VA examination, the evidence reflects a long history of psychiatric symptoms, the Board finds that an earlier effective date of May 24, 2005 is warranted for the grant of entitlement to service connection for PTSD.




IV.  Increased ratings for PTSD

The issue of the appropriate evaluation for the Veteran's PTSD for the period of May 24, 2005 to March 14, 2010 is addressed in the Remand portion of the decision, below.  The Board will address herein the Veteran's request for increased ratings for the period beginning March 15, 2010.

Briefly, the procedural history related to the current disability evaluations stems from a July 2010 rating decision which granted entitlement to service connection for PTSD, evaluated as 50 percent disabling effective March 15, 2010.  Thereafter, in a September 2011 rating decision, the RO reduced the evaluation to 30 percent disabling effective December 1, 2011. 

Rating criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 4.2, 4.3, 4.7, 4.10.

The Board notes that this is an initial rating case, and consideration will be given to "staged ratings" since service connection was made effective.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  Id.  When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating shall be assigned.  38 C.F.R. § 4.7.  

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula For Mental Disorders, to include PTSD, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss.  A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

"[I]n the context of a 70 [percent] rating, [38 C.F.R.] § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Thus, assessing whether a 70 percent evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates [: (1)] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation [; and (2)] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Id. at 118.  

"Suicidal ideation appears only in the 70 percent evaluation criteria [] [t]here are no analogues at the lower evaluation levels."  Also, "[b]oth passive and active suicidal ideation are comprised of thoughts: passive suicidal ideation entails thoughts such as wishing that you were dead, while active suicidal ideation entails thoughts of self-directed violence and death."  Bankhead v. Shulkin, No. 15-2404, slip op. at 10 (U.S. Vet. App. Mar. 27, 2017) (precedential panel decision).  Evidence of more than thought or thoughts of ending one's life to establish the symptom of suicidal ideation, is not required.  In other words, a veteran need not be at a risk, whether a high or low risk, of self-harm in order to establish the criteria of suicidal ideation.  "[T]he presence of suicidal ideation alone [] may cause occupational and social impairment with deficiencies in most areas."  Id.  at 11.  Also it may not be found that a claimant does not have suicidal ideation merely because he has not been hospitalized or treated on an inpatient basis, as this would impose a higher standard than the criteria in the Diagnostic Codes for mental disorders.  Id. at 12.  "VA did not include in the criteria for a 70 percent evaluation the risk of actual self-harm.  In fact, to the extent that risk of self-harm is expressly mentioned in § 4.130 at all, it is referenced in the criteria for a 100 percent evaluation as "persistent danger of hurting self, a symptom VA deemed to be typically associated with total occupational and social impairment."  However, VA adjudicators are not "absolutely prohibited from considering [] risk of self-harm in assessing [a] level of occupational and social impairment" but there must be a differentiation between suicidal ideation, which is generally indicative of a 70 percent evaluation, and a risk of self-harm, the persistent danger of which is generally indicative of a 100 percent evaluation.  Id. at 12.  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  An evaluation shall be assigned based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (2016).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  The Federal Circuit held previously that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 117 ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").

Prior to August 4, 2014, VA's Rating Schedule that addresses service connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  As in this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning ("GAF") score (explained in more detail below).  The DSM was recently updated with a 5th Edition ("DSM-V"), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 (Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  As the Veteran's PTSD claim was certified to the Board after August 4, 2014, DSM-5 applies and GAF scores are no longer used in evaluation of a psychiatric disorder.  However, an examiner's discussion of symptoms associated with any assigned score is still useful in evaluation of psychiatric disabilities.

With regard to GAF scores, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores ranging from 61 to 70 indicate that a veteran has some mild psychiatric symptoms (e.g., depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household); however, the veteran is found to generally be functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  


Analysis

Reduction

The Veteran contends that the reduction from 50 percent to 30 percent was unfounded; he further asserts that a 100 percent rating is appropriate for his service-connected PTSD.

The Board agrees with the Veteran on the issue of the reduction.  Reduction of ratings requires a showing of actual improvement.  See, e.g., Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).  Here, the evidence of record reflects that the Veteran's PTSD worsened rather than improved over time.  See Dofflemeyer v. Derwinski, 1 Vet. App. 589, 594 (1991) (providing that pertinent post-reduction evidence favorable to restoring the rating must be considered).  

A 50 percent rating was assigned based upon the findings of the June 2010 VA examination report, in which the psychologist found an overall functioning level of 60 using the GAF measurement.  In December 2010, the Veteran was afforded another VA examination.  The psychologist found that there had been no changes in his social functioning since his last examination. He assigned a GAF score of 60.  The Veteran was seen by a VA psychologist in December 2010. She noted that he was unable to hold a job and had poor tolerance of any stressors. She assigned a GAF score of 50 to describe his overall functioning.  Again in February 2011, he was seen and assigned a GAF score of 50.  In March 2011, he was deemed not eligible for VA vocational training because the counselor determined that it was not reasonable to expect him to be able to train for or get a suitable job at this time due in large part to his mental health issues.   

The proposed reduction was issued in April 2011 based largely upon the findings of the VA examination in December 2010.  However, as reflected above, the evidence in totality does not support a finding that the Veteran's PTSD had improved to the extent that a 30 percent rating was warranted.  Thus, restoration of a 50 percent evaluation as of December 1, 2011, is warranted.

Rating for the period of March 15, 2010 to July 7, 2014

Additionally, the Board finds that a 70 percent rating, but no higher, was warranted for the period of March 15, 2010 to July 7, 2014.  

During this period, the Veteran was unemployed, having last worked in January 2010.  The June 2010 VA examiner documented the Veteran's report of infrequent nightmares about the in-service sexual assault and combat experiences along with some intrusive memories of both.  The Veteran also reported that he slept okay, but had problems with irritability and concentration.  No history of suicide attempts was reported.  The examiner assessed the impact of his PTSD as moderate to severe on interpersonal functioning and moderate on occupational functioning. 

VA treatment notes from December 2010 contain the Veteran's denial of suicide attempts and no current intent or plan, but a report of some occasional thoughts that he would be better off dead.  Upon VA examination in December 2010, the Veteran reported reduced stress and decreased anger since receiving a 50 percent rating for his disability.  Occasional depression was noted.  The examiner reported that the Veteran was casually dressed and appropriately groomed and alert and oriented to time, person, and place. Speech was normal for rate, rhythm, and volume and eye contact was appropriate. His thought process was linear and goal-directed. There was no indication of obsessions, compulsions, suicidal ideation, homicidal ideation, delusions, phobias, or hallucinations.  Judgment and insight were deemed good. Remote and recent memory were observed to be intact. A GAF score of 60 was assigned. 

A March 2011 finding from the VA Vocational Rehabilitation and Employment program stated that the Veteran was entitled to the program, but that a vocational goal was not feasible. Although he appeared to be of average intelligence, he needed remedial classes to prepare for college level courses.  The Veteran reported his PTSD issues and how they related to social isolation and not getting along with people.  He was not seeing a counselor and refused group therapy.  He had a history of concentration problems and drug abuse.  He reported legal and financial issues, including homelessness.  These issues combined resulted in a finding that the Veteran was not feasible for a training program.

In April 2011, the Veteran was seen for a VA mental health assessment.  He was alert and oriented, on time for the scheduled appointment, and neatly dressed and groomed. His presentation was logical and goal-directed with no evidence of disturbance in his formal thought processes. No suicidal or homicidal ideation, plan, or intent was reported and the provider found no evidence of psychosis.  As noted above, GAF scores of 50 were assigned during this period.

The Veteran underwent further VA examination in September 2011.  The examiner assessed occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, obsessional rituals which interfere with routine activities, spatial disorientation, isolation, and anger.  In September 2011, the Veteran also dropped out of therapy for PTSD.  

In September 2012, the Veteran submitted a private psychological evaluation from Dr. M., who stated that the Veteran, as of January 2010, was impaired in adapting to stressful circumstances and dealing with an inability to establish and maintain effective relationships, resulting in virtual social isolation.  He also stated that he was unable to maintain a substantially gainful occupation.  Dr. M. felt that the reduction of the Veteran's PTSD evaluation to 30 percent was inconsistent with his symptoms and the evidence of record.

Throughout this period, the Veteran submitted statements asserting entitlement to a 100 percent rating, citing sexual dysfunction, high blood pressure, inability to concentrate, and inability to find and maintain employment and healthy relationships.  He also reported depression, fear, and hyper vigilance when dealing with his appeal issues.  The Board notes that the Veteran is service-connected for erectile dysfunction and a separate claim was denied for hypertension secondary to PTSD.  

Based upon review of the above lay and medical evidence, the Board concludes that the Veteran's disability most closely approximates the criteria under 38 C.F.R. 
§ 4.130 for an evaluation of 70 percent, but no higher, for the period of March 15, 2010 to July 7, 2014.

Collectively, the lay and medical evidence reflects that during the appeal period, the Veteran's PTSD manifested predominantly by the following symptoms: infrequent nightmares, intrusive memories, irritability, depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, obsessional rituals which interfere with routine activities, spatial disorientation, isolation, and anger.  The Veteran reported feelings of isolation and multiple divorces, but also rekindling a relationship with his brother.  The June 2010 VA examiner felt that the Veteran's symptoms were moderate to severe on interpersonal functioning and moderate on occupational functioning.  A March 2011 finding from the VA Vocational Rehabilitation and Employment program found that a vocational goal was not feasible. The September 2011 VA examiner assessed occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The September 2012 private psychological evaluation documented significant limitations of functioning.

Overall, the Board finds that the Veteran's symptoms more closely approximated the criteria for a 70 percent disability rating during this period.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Collectively, the VA examination reports, private evaluation, treatment records, and Veteran's lay statements do not reflect findings of speech, thought process, or thought content abnormalities.  While the record does contain one instance of the Veteran reporting thoughts of being better off dead, the evidence otherwise reflects consistent denial of suicidal or homicidal ideation. Thus, the Veteran was not in persistent danger of hurting himself. 
The evidence also fails to demonstrate that the Veteran had gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living, or serious memory loss problems, as associated with a 100 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  In totality, the evidence does not reflect that the Veteran's symptoms were of sufficient frequency and severity to cause the level of occupational and social impairment contemplated by a 100 percent rating level.  See Vazquez-Claudio, 713 at 117-18.

The Veteran is competent to provide evidence about his disability; for example, he is competent to describe symptoms related to his PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is also credible to the extent that he sincerely believes he is entitled to a higher rating.  However, he is not competent to identify a specific level of disability according to the appropriate Diagnostic Code.  Competent evidence concerning the nature and extent of the Veteran's PTSD was provided by the VA and private examiners who interviewed and evaluated him during the relevant period.  The medical findings directly address the criteria under which this disability is evaluated.  Thus, the competent lay evidence is outweighed by the competent medical evidence that evaluates the true extent of his disability.  

Taking into account the competent and probative evidence of record, the Board finds that the collective medical and lay evidence indicates that the Veteran's PTSD more nearly approximated the rating criteria for an evaluation of 70 percent but no higher under 38 C.F.R. § 4.130 for the period of March 15, 2010 to July 7, 2014.  

Rating for the period of July 8, 2014 onward

The Board finds that as of July 8, 2014, a 100 percent rating is warranted for the Veteran's service-connected PTSD.  

Records from Georgetown Behavioral Health Institute document that the Veteran was admitted for psychiatric care on July 8, 2014 and discharged on July 14, 2014.  He reported thoughts of suicide, particularly when dealing with financial stressors, including a plan that had crossed his mind two times in the last month to cut his wrists.  He reported good sleep, with conflicting reports of nightmares.  At the time of his discharge, a GAF score of 55 was recorded.

In March 2017, a VA psychologist submitted a letter which noted that he had been providing counseling and psychotherapy to the Veteran since October 2016.  He described the Veteran's symptoms, including nightmares, intrusive memories, anxiety, depression, guilt, shame, and anger.

In April 2017, the Veteran submitted a private psychological evaluation from Dr. C.  The findings stated that the Veteran was completely dysfunctional and disabled as a result of his PTSD.  The psychologist pointed to a history of substance abuse, incarceration, difficult relationships, and impaired occupational functionality.  He concluded that the Veteran was 100 percent occupationally and socially impaired.

Based upon the evidence reflecting total occupational and social impairment due to PTSD symptoms, a rating of 100 percent for the period beginning July 8, 2014, is warranted.

In summary, the Board finds that the Veteran's symptomatology, as reflected in the relevant medical and lay evidence of record, warrants assignment of a rating of 70 percent, but no higher, for the period of March 15, 2010 to July 7, 2014, and of 100 percent for the period of July 8, 2014 onward.  

The issue of entitlement to a TDIU is addressed in the Remand portion of the decision, below.  The Veteran has not raised any other issues with respect to the increased rating claim for his PTSD, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).





ORDER

The appeal as to whether VA was correct to reduce benefits from October 1, 2011 based on countable income is dismissed.

An effective date prior to March 15, 2010, for the grant of a non-service-connected pension is denied.

An effective date of May 24, 2005 for entitlement to service connection for PTSD is granted.

A rating of 70 percent, but no higher, for service-connected PTSD for the period of March 15, 2010 to July 7, 2014 is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating of 100 percent for service-connected PTSD for the period of July 8, 2014 onward is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Initial rating for PTSD for the period of May 24, 2005 to March 14, 2010

As discussed above, the Board has granted an effective date of May 24, 2005 for service connection for PTSD.  Accordingly, the claim must be returned to the RO to rate the disability in the first instance.  As the Board has adjudicated the previously rated period beginning March 15, 2010 above, the RO is to rate the Veteran's service-connected PTSD for the period of May 24, 2005 to March 14, 2010. 

Before adjudicating this issue, an attempt must be made to obtain the potentially relevant medical evidence from the Colorado Department of Social Services Disability Determination office identified by the Veteran in his February 2007 correspondence.
Total disability rating due to individual unemployability

It is VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service connected disability shall be rated totally disabled, and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extraschedular basis.  38 C.F.R. § 4.16(b) (2016).  

The Board notes that the Veteran was employed until January 2010, earning approximately $30,000 annually, with sporadic employment in the years prior.

The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issue of the appropriate rating for PTSD for the period of May 24, 2005 to March 14, 2010, which is remanded as addressed above.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

In light of the above, the Board finds that remand is warranted for adjudication of the issue of entitlement to a TDIU following the assignment of an initial rating for PTSD from May 24, 2005 to March 14, 2010.  Furthermore, referral for consideration of entitlement to an extraschedular TDIU is warranted for any period the Veteran does not meet the applicable percentage standards for schedular TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran and his representative a letter requesting that he provide sufficient information and authorization to obtain the records from the Colorado Department of Social Services Disability Determination office referenced in his February 2007 correspondence.  

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completing the above and any other development deemed necessary, adjudicate the issue of an initial rating for service-connected PTSD for the period of May 24, 2005 to March 14, 2010.  

4.  Once an initial rating has been established for the period of May 24, 2005 to March 14, 2010, refer the issue of entitlement to a TDIU rating to the Director of Compensation Service for extraschedular consideration for any period during which the Veteran did not meet the applicable percentage requirements for schedular TDIU. 

5.  Thereafter, adjudicate the issue of entitlement to a TDIU, including extra-schedular consideration, based on the entirety of the evidence.  

6.   If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


